77 F.3d 469
NOTICE: Fourth Circuit Local Rule 36(c) states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Fourth Circuit.Gilbert M. KOVER, Plaintiff-Appellant,v.WESTINGHOUSE ELECTRIC CORPORATION, Defendant-Appellee.Gerald P. STARR, Plaintiff-Appellant,v.WESTINGHOUSE ELECTRIC CORPORATION, Defendant-Appellee.
Nos. 95-2620, 95-2621.
United States Court of Appeals, Fourth Circuit.
Submitted Feb. 7, 1996.Decided Feb. 21, 1996.

Appeals from the United States District Court for the District of Maryland, at Baltimore.   M.J. Garbis, District Judge.  (CA-94-3001-MJG, CA-94-3002-MJG)
Gilbert M. Kover, Gerald P. Starr, Appellants Pro Se.  Glen David Nager, Robert H. Klonoff, JONES, DAY, REAVIS & POGUE, Washington, D.C.;   Steven Thomas Catlett, JONES, DAY, REAVIS & POGUE, Columbus, Ohio;  Brian K. Williams, Assistant General Counsel, WESTINGHOUSE ELECTRIC CORPORATION, Baltimore, Maryland, for Appellee.
D.Md.
AFFIRMED.
Before MURNAGHAN and WILLIAMS, Circuit Judges, and PHILLIPS, Senior Circuit Judge.
PER CURIAM:


1
Appellants appeal from the district court's orders dismissing their complaints alleging violations of the Age Discrimination in Employment Act of 1967, as amended, 29 U.S.C.A. §§ 621-34 (West 1985 & Supp.1995).   We have reviewed the records and the district court's opinions and find no reversible error.   Accordingly, we affirm on the reasoning of the district court.   Kover v. Westinghouse Electric Corp., No. CA-94-3001-MJG;  Starr v. Westinghouse Electric Corp., No. CA-94-3002-MJG (D.Md. Aug. 2, 1995).   We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the court and argument would not aid the decisional process.

AFFIRMED